Exhibit 99.1 The Phoenix Companies, Inc. Financial Supplement Wall Street Coverage Firm Analyst For More Information JP Morgan Jimmy Bhullar To receive additional information, including financial supplements and Securities and Exchange Commission filings along with access to other shareholder services, visit the Investor Relations Section on our Web site at Phoenixwm.com or contact our Investor Relations Department at: Transfer Agent and Registrar For information or assistance regarding your account, please contact our transfer agent and registrar: The Phoenix Companies, Inc. C/O Computershare P.O. Box 30170, College Station, TX 77842-3170 The Phoenix Companies, Inc. Investor Relations Shareholder Information One American Row Security Listings P.O. Box 5056, Hartford, CT06102-5056 The common stock of The Phoenix Companies, Inc. is traded on the New York Stock Exchange (NYSE) under the symbol "PNX." Our 7.45 percent bond is traded on the NYSE under the symbol "PFX." Phone: 1-860-403-7100 Fax: 1-860-403-7880 e-mail: pnx.ir@phoenixwm.com For more information on our products and services, call your Phoenix representative or visit our Web site at Phoenixwm.com. In addition to financial measures presented in accordance with Generally Accepted Accounting Principles (“GAAP”), we use non-GAAP financial measures such as stockholder’s equity, excluding other accumulated OCI, and book value per diluted share, excluding other accumulated OCI, both of which eliminate the effect of items that can fluctuate significantly from period to period, primarily based on changes in interest rates. Stockholder’s equity and book value per diluted share are the most directly comparable GAAP measures. A reconciliation of stockholder’s equity to stockholder’s equity, excluding other accumulated OCI, and book value per diluted share to book value per diluted share, excluding other accumulated OCI, for the periods presented herein is set forth on page 1. Therefore, investors should evaluate both GAAP and non-GAAP financial measures when reviewing our performance. Investors should note that our calculation of these measures may differ from similar measures used by other companies. Management believes that these measures provide investors with additional insight into the underlying trends in our operations. The Phoenix Companies, Inc. Financial Supplement December 2014 (unaudited) Table of Contents Financial Highlights 1 Consolidated Statements of Income - GAAP 2 Consolidated Statements of Income excluding Closed Block - GAAP 4 Consolidated Balance Sheets 6 Closed Block Assets and Liabilities 7 Variable Universal Life Funds Under Management (FUM) 8 Universal Life Funds Under Management 10 Life Sales 12 Annuity Funds Under Management 14 Fixed Indexed Annuity Funds Under Management 16 Deferred Policy Acquisition Costs 18 General Account Investment Portfolio Summary 19 General Account GAAP Net Investment Income Yields 20 Net Realized Investment Gains (Losses) 21 The Phoenix Companies, Inc. Financial Highlights Fourth Quarter 2014 (unaudited) (amount in millions, except per share data) For the Period Ended: December 31, Balance Sheet Information General account invested assets $ Separate account assets Total assets Indebtedness Total stockholders' equity attributable to The Phoenix Companies, Inc. Accumulated OCI ) Total stockholders' equity, excluding other accumulated OCI $ Debt to total capitalization(1) % Book value per share $ Per share impact of other accumulated OCI Book value per share, excluding other accumulated OCI $ Period-end common shares outstanding Indebtedness: Surplus notes $ Senior unsecured bonds - due 2032 Total indebtedness $ Statutory Financial Data for Phoenix Life Insurance Company(2) Capital, surplus and surplus notes $ Asset valuation reserve (AVR) Capital, surplus, surplus notes and AVR $ Policyholder dividend liability $ Interest maintenance reserve $ ) $ ) $ ) $ ) Statutory gain from operations $ Statutory net income (loss) $ $ ) $ $ This debt to total capitalization is based on total stockholders' equity, excluding other accumulated OCI. Phoenix Life Insurance Company is required to file financial statements with state regulatory authorities prepared on an accounting basis prescribed or permitted by the InsuranceDepartment of the State of New York. 1 The Phoenix Companies, Inc. Consolidated Statement of Income - GAAP (1) Fourth Quarter 2014 (unaudited) ($ in millions, except per share data) December 31, REVENUES: Premiums $ Fee income Net investment income Net realized investment gains (losses): Total other-than-temporary impairment ("OTTI") losses ) Portion of OTTI losses recognized in other comprehensive income ("OCI") ) ) Net OTTI losses recognized in earnings ) Net realized investment gains (losses), excluding OTTI losses ) ) Net realized investment gains (losses) Gain on debt repurchase – – Total revenues BENEFITS AND EXPENSES: Policy benefits Policyholder dividends Policy acquisition cost amortization Interest expense on indebtedness Other operating expenses Total benefits and expenses Income (loss) from continuing operations before income taxes ) ) ) Income tax expense (benefit) ) Income (loss) from continuing operations ) ) ) Income (loss) from discontinued operations, net of income taxes ) Net income (loss) Less: Net income (loss) attributable to noncontrolling interests ) Net income (loss) attributable to The Phoenix Companies, Inc. $ ) $ $ ) $ ) EARNINGS (LOSS) PER SHARE: Income (loss) from continuing operations – basic $ ) $ $ ) $ ) Income (loss) from continuing operations – diluted $ ) $ $ ) $ ) Income (loss) from discontinued operations – basic $ ) $ ) $ ) $ ) Income (loss) from discontinued operations – diluted $ ) $ ) $ ) $ ) Net income (loss) attributable to The Phoenix Companies, Inc. – basic $ ) $ $ ) $ ) Net income (loss) attributable to The Phoenix Companies, Inc. – diluted $ ) $ $ ) $ ) Basic weighted-average common shares outstanding (in thousands) Diluted weighted-average common shares outstanding (in thousands) (1)Certain reclassifications have been made to prior periods to conform with the current presentation. 2 The Phoenix Companies, Inc. Consolidated Statement of Income - GAAP (1) Fourth Quarter 2014 (unaudited) ($ in millions, except per share data) Quarters Ended March June September December March June September December REVENUES: Premiums $ Fee income Net investment income Net realized investment gains (losses): Total other-than-temporary impairment ("OTTI") losses ) – ) ) ) Portion of OTTI losses recognized in other comprehensive income ("OCI") – ) – Net OTTI losses recognized in earnings ) Net realized investment gains (losses), excluding OTTI losses ) ) ) Net realized investment gains (losses) Total revenues BENEFITS AND EXPENSES: Policy benefits Policyholder dividends Policy acquisition cost amortization ) Interest expense on indebtedness Other operating expenses Total benefits and expenses Income (loss) from continuing operations before income taxes ) Income tax expense (benefit) Income (loss) from continuing operations ) Income (loss) from discontinued operations, net of income taxes ) Net income (loss) Less: Net income (loss) attributable to noncontrolling interests ) – ) Net income (loss) attributable to The Phoenix Companies, Inc. $ ) $ ) $ ) $ $ ) $ ) $ ) $ ) EARNINGS (LOSS) PER SHARE: Income (loss) from continuing operations – basic $ ) $ ) $ ) $ $ ) $ ) $ ) $ ) Income (loss) from continuing operations – diluted $ ) $ ) $ ) $ $ ) $ ) $ ) $ ) Income (loss) from discontinued operations – basic $ ) $ ) $ $ ) $ ) $ ) $ ) $ ) Income (loss) from discontinued operations – diluted $ ) $ ) $ $ ) $ ) $ ) $ ) $ ) Net income (loss) attributable to The Phoenix Companies, Inc. – basic $ ) $ ) $ ) $ $ ) $ ) $ ) $ ) Net income (loss) attributable to The Phoenix Companies, Inc. – diluted $ ) $ ) $ ) $ $ ) $ ) $ ) $ ) Basic weighted-average common shares outstanding (in thousands) Diluted weighted-average common shares outstanding (in thousands) (1)Certain reclassifications have been made to prior periods to conform with the current presentation. 3 The Phoenix Companies, Inc. Consolidated Statement of Income excluding Closed Block - GAAP Fourth Quarter 2014 (unaudited) ($ in millions) December 31, REVENUES: Premiums $ Fee income Net investment income Net realized investment gains (losses) Gain on debt repurchase – – – Total revenues BENEFITS AND EXPENSES: Policy benefits Policyholder dividends Policy acquisition cost amortization Interest expense on indebtedness Other operating expenses Total benefits and expenses Income (loss) from continuing operations before income taxes, excl. regulatory closed block(1) Income (loss) from continuing operations before income taxes - regulatory closed block(2) Income (loss) from continuing operations before income taxes $ ) $ $ ) $ ) (1) Includes income attributable to noncontrolling interests of $2.0 million, $0.4 million, $0.1 million and $0.0 for the years ended 2014, 2013, 2012 and 2011, respectively. (2) Includes income attributable to noncontrolling interests of $2.0 million, $0.3 million, $0.5 million and $(0.5) million for the years ended 2014, 2013, 2012 and 2011, respectively. 4 The Phoenix Companies, Inc. Consolidated Statement of Income excluding Closed Block - GAAP Fourth Quarter 2014 (unaudited) ($ in millions) Quarters ended March June September December March June September December REVENUES: Premiums $ Fee income Net investment income Net realized investment gains (losses) Total revenues BENEFITS AND EXPENSES: Policy benefits Policyholder dividends – Policy acquisition cost amortization ) Interest expense on indebtedness Other operating expenses Total benefits and expenses Income (loss) from continuing operations before income taxes, excl. regulatory closed block (1) Income (loss) from continuing operations before income taxes - regulatory closed block (2) Income (loss) from continuing operations before income taxes $ ) $ ) $ ) $ $ ) $ ) $ ) $ ) (1) Includes income attributable to noncontrolling interests of $(0.1) million, $(0.1 million), $(0.1) million and $0.5 million for the quarters ended March 31, 2013, June 30, 2013, September 30, 2013 and December 31, 2013, respectively. Includes income attributable to noncontrolling interest of $(0.1) million, $0.0 million, $(0.1) million and $2.2 million for the quarters ended March 31, 2014, June 30, 2014, September 30, 2014 and December 31, 2014, respectively. (2) Includes income attributable to noncontrolling interests of $0.0 million, $0.0 million, $0.0 million and $0.5 million for the quarters ended March 31, 2013, June 30, 2013, September 30, 2013 and December 31, 2013, respectively. Includes income attributable to noncontrolling interest of $0.0 million, $0.0 million, $0.0 million and $2.0 million for the quarters ended March 31, 2014, June 30, 2014, September 30, 2014 and December 31, 2014, respectively. 5 The Phoenix Companies, Inc. Consolidated Balance Sheets Fourth Quarter 2014 (unaudited) ($ in millions) December 31, ASSETS: Available-for-sale debt securities, at fair value $ Available-for-sale equity securities, at fair value Short-term investments Limited partnerships and other investments Policy loans, at unpaid principal balances Derivative instruments Fair value investments Total investments Cash and cash equivalents Accrued investment income Reinsurance recoverable Deferred policy acquisition costs Deferred income taxes, net Other assets Discontinued operations assets Separate account assets Total assets $ LIABILITIES: Policy liabilities and accruals $ Policyholder deposit funds Dividend obligations Indebtedness Pension and post-employment liabilities Other liabilities Discontinued operations liabilities Separate account liabilities Total liabilities STOCKHOLDERS' EQUITY: Common stock, $.01 par value: 5.8 million and 5.7 million shares outstanding Additional paid-in capital Accumulated other comprehensive income (loss) Retained earnings (accumulated deficit) Treasury stock, at cost:0.7 million and 0.7 million shares ) Total The Phoenix Companies, Inc. stockholders' equity Noncontrolling interests Total stockholders' equity Total liabilities and stockholders' equity $ 6 The Phoenix Companies, Inc. Closed Block Assets and Liabilities Fourth Quarter 2014 (unaudited) ($ in millions) December 31, Available-for-sale debt securities $ $ Available-for-sale equity securities Short-term investments – Limited partnerships and other investments Policy loans Fair value investments Total closed block investments Cash and cash equivalents Accrued investment income Reinsurance recoverable Deferred income taxes, net Other closed block assets Total closed block assets Policy liabilities and accruals Policyholder dividends payable Policy dividend obligation Other closed block liabilities Total closed block liabilities Excess of closed block liabilities over closed block assets Less: Excess of closed block assets over closed block liabilities attributable to noncontrolling interests ) ) Excess of closed block liabilities over closed block assets attributable to The Phoenix Companies, Inc. $ $ 7 The Phoenix Companies, Inc. Variable Universal Life Funds Under Management Fourth Quarter 2014 (unaudited) ($ in millions) December 31, Balance, beginning of period $ Deposits Surrenders ) Net flows ) Deaths ) Performance and interest credited ) Fees ) Cost of insurance ) Change in FUM ) ) ) Balance, end of period $ 8 The Phoenix Companies, Inc. Variable Universal Life Funds Under Management Fourth Quarter 2014 (unaudited) ($ in millions) Quarters ended March June September December March June September December Balance, beginning of period $ Deposits Surrenders ) Net flows ) Deaths ) Performance and interest credited ) Fees ) Cost of insurance ) Change in FUM ) ) ) Balance, end of period $ 9 The Phoenix Companies, Inc. Universal Life Funds Under Management Fourth Quarter 2014 (unaudited) ($ in millions) December 31, Balance, beginning of period $ Deposits Surrenders ) Net flows Deaths ) Interest credited Fees ) Cost of insurance ) Change in FUM ) Balance, end of period $ 10 The Phoenix Companies, Inc. Universal Life Funds Under Management Fourth Quarter 2014 (unaudited) ($ in millions) Quarters ended March June September December March June September December Balance, beginning of period $ Deposits Surrenders ) Net flows Deaths ) Interest credited Fees ) Cost of insurance ) Change in FUM ) Balance, end of period $ 11 The Phoenix Companies, Inc. Life Sales Fourth Quarter 2014 (unaudited) ($ in millions) December 31, Life Insurance Sales Wholesaler Channel Variable universal life $
